Citation Nr: 1714427	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-49 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board remanded this claim in May 2014 and September 2016 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained, as the October 2016 opinion is not sufficient to make an informed decision.  In the October 2016 VA opinion, the examiner stated that "current VA guidelines state that there must be evidence indicating that a disability was incurred or aggravated in the line of duty."  In this regard, the examiner further stated that "exposure to acoustic trauma . . . is neither an injury nor a disease, and is not sufficient to establish a line of duty injury or disease."  Rather, according to the examiner, audiological testing during service must show a "line of duty hearing loss or significant threshold change consistent with injury or disease."  The examiner seems to imply in this statement that VA requires that there be some evidence of hearing loss on audiometric testing during service to establish an in-service disease or injury.  

However, the contrary is true.  In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  Although puretone threshold shifts during service must be considered, the Court did not state that such must be shown as a prerequisite for establishing service connection.  See id. at 160.  

Because the examiner's opinion seems based in part on the incorrect assumption that it is VA policy that service connection for hearing loss cannot be established absent evidence of hearing loss or significant puretone threshold shifts during service, it is not sufficient to make an informed decision.  While the examiner may conclude that such absence precludes a link to in-service noise exposure, the examiner must base this conclusion on his or her own clinical expertise.  

Further, because the examiner appears to assume incorrectly that it is VA policy that an in-service disease or injury cannot be established absent audiometric findings showing hearing loss or a significant puretone threshold shift during service, the adequacy of the examiner's review of the medical literature cited by the Veteran is also in question.  Specifically, the examiner was asked in the Board's prior remand directives to comment on studies cited by the Veteran concluding that prolonged exposure to moderate levels of noise could cause a more gradual onset of hearing loss through a slower process of degeneration of the sensory (or hair) cells in the ear.  Because the examiner's comment on the cited studies turned largely on the apparent (and incorrect) assumption that VA policy requires that there be audiological evidence of in-service hearing loss or a significant puretone threshold shift during service to establish service connection, the Board does not have the benefit of the examiner's assessment of this medical literature in terms of her own expertise, or one that is consistent with VA law, which does not in fact require evidence of in-service hearing loss or puretone threshold shifts. 

Finally, and significantly, since the Board last remanded this case, VA policy has changed with regard to the conversion of in-service audiograms.  Formerly, and as correctly noted by the examiner, the results of audiometric testing (i.e. puretone thresholds at various frequencies) during active service dated after October 31, 1967 were assumed to have been provided in units of measurement established by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric data prior to October 31, 1967 was assumed to have been recorded in American Standards Association (ASA) units, and thus had to be converted to ISO-ANSI units to enable data comparison and to bring them in line with VA regulation pertaining to hearing loss, which is based on ISO-ANSI units.  

However, VA policy now is to consider audiometric data dated between January 1, 1967 and December 31, 1970 using either ISO-ANSI or ASA units, whichever is more favorable to the claimant, unless the audiogram clearly indicates which standard was used.  

In this case, the separation audiogram is dated in July 1969, and thus falls within this date range and does not specify which standard was used.  Therefore, per VA policy, the Board must also consider the data using ASA standards, if that is more favorable to the Veteran.  If the audiogram was recorded using ASA units, then additional decibels would have to be added at the relevant frequencies, which clearly would be more favorable to the Veteran as it would show a more substantial puretone threshold shift.  Specifically, 15 decibels would be added at 500 Hertz, 10 decibels at 1000, 2000, and 3000 Hertz, and 5 decibels at 4000 Hertz.  

The October 2016 VA opinion turns largely on a finding that there was no significant threshold shift during service.  However, if the separation audiogram is assumed to have been recorded using ASA units (as directed under current VA policy, since this is more favorable to the Veteran) and then converted to ISO-ANSI units as discussed in the preceding paragraph, there is a more substantial puretone threshold shift between the Veteran's entrance and separation audiograms, which may alter the examiner's conclusion that there was no clinically significant shift.  The Board lacks the expertise to make its own independent assessment of this issue. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any recent outstanding VA treatment records for the Veteran. 

2. Return the claims file to the October 2016 VA examiner for a supplemental opinion.  If that examiner is not available, or if an opinion cannot be obtained from that examiner within a reasonable time frame, a different examiner may render the opinion.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is linked to in-service noise exposure.  In rendering the opinion, the examiner must take into account the following:

1) VA law does not require hearing loss or a significant puretone threshold shift during service in order to establish an in-service disease or injury.  Rather, the examiner must use his or her own independent medical judgment in determining how normal hearing during service or the lack of a significant puretone threshold shift may factor into the assessment as to whether current hearing loss is linked to in-service noise exposure.  

2) The examiner is asked to comment again on the medical literature cited by the Veteran in August 2011 and October 2014 statements without assuming that VA law or policy requires that there be in-service hearing loss or significant puretone threshold shifts to establish service connection.  Rather, the examiner must use his or her own expertise on this issue. 

3) The examiner must assume that the July 1969 separation audiogram was recorded in ASA units (absent clear indication that it was recorded using ISO-ANSI units) and thus consider the puretone thresholds as converted to ISO-ANSI units.  This means adding to the recorded findings 15 decibels at 500 Hertz, 10 decibels at 1000, 2000, and 3000 Hertz, and 5 decibels at 4000 Hertz.  

Thus, as converted, the separation audiogram would show at 500 Hertz 25 decibels for the right ear and 15 decibels for the left ear, at 1000 Hertz 20 decibels for the right ear and 10 decibels for the left ear, at 2000 Hertz 10 decibels for the right ear and 15 decibels for the left ear, at 3000 Hertz 20 decibels for the right ear and 15 decibels for the left ear, and at 4000 Hertz 15 decibels for the right ear and 15 decibels for the left ear. 

The examiner should determine whether there is a clinically significant puretone threshold shift when the separation audiogram is converted from ASA units to ISO-ANSI units and then compared with the entrance audiogram, which is assumed to have been recorded using ASA units. 

3. Then, review the opinion to confirm that it complies with the above directives.  If it does not, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




